                                                                                                                                                                       c::·
       ,,t   ~;
                                                                                                                                                                       J
                  Ao 245B (Rev. 0210812019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagel of I



                                                      UNITED STATES DISTRICT COURT
                                                                 SOUTHERN DISTRICT OF CALIFORNIA

                                       United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                  (For Offenses Committed On or After November I, 1987)
                                                       v.

                                 Selvin Anibal Castillo-Hernandez                                 Case Number: 3:19-mj-21899

                                                                                                  Kenneth J Troiano
                                                                                                  Defendant's Attorney


                  REGISTRATION NO. 74909298

                  THE DEFENDANT:
                   1:81 pleaded guilty to count(s) 1 of Complaint
                                                             ~~~~~~~~~~~~~~~~~~~~~~~~~~~-



                    D was found guilty to count(s)
                         after a plea of not guilty.
                         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                  Title & Section                    Nature of Offense                                                              Count Number(s)
                  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

                    D The defendant has been found not guilty on count(s)                  ~~~~~~~~~~~~~~~~~~~-




                    D Count(s)                                                                     dismissed on the motion of the United States.

                                                               IMPRISONMENT
                          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                   imprisoned for a term of:

                                                  D TIME SERVED                            EI                  15                      days

                    1:81 Assessment: $10 WAIVED                     1:81 Fine: WAIVED
                    1:81 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                    the defendant's possession at the time of arrest upon their deportation or removal.
                    D Court recommends defendant be deported/removed with relative,                                                          charged in case


                        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                   United States Attorney of any material change in the defendant's economic circumstances.

                                                                                             Monday, May 13, 2019
I                                                                                             ate of Imposition of Sentence
I                                                                       F~LED
I
.I
::
                   Received      ()t!l.... ,. ., ; I
'.f
                                 DUSM                                    MAY 1 3 2019                 ORABL'E ROBERT N. BLOCK
 i                                                                                                  !TED STA TES MAGISTRATE JUDGE
                                                              CLEF.:'C, U.S. O\STR 1CT COURT
 I                                                          SOUTH!'Jli" DiSTf.iCT OF CALIFORNIA
:I,,                                                        BY                          DEPUTY

!I                 Clerk's Office Copy                                                                                                        3:19-mj-21899
:i
ii
!'i
